Citation Nr: 1401725	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for generalized anxiety disorder (hereinafter "GAD").  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (hereinafter "TDIU").  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and E.S.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to April 1966.  

This matter comes to the Board of Veterans' Appeals (hereinafter "Board") on appeal from February 2010 and September 2010 rating decisions of the Atlanta, Georgia Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO").  

In September 2011 the Board remanded the issue of entitlement to a disability evaluation in excess of 30 percent for GAD to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, D.C. for additional development of the record, including scheduling the Veteran for a videoconference hearing.  

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (hereinafter "VLJ") in November 2011 on the issue of entitlement to a higher rating for service-connected GAD.  A transcript of that hearing has been associated with the claims file.  Thereafter, the case was remanded by the Board in February 2012.

In September 2013, the Board again remanded the case to the RO via the AMC for additional development of the record.  The record shows substantial compliance with the September 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  In November 2013, a supplemental SOC (hereinafter "SSOC") was issued.  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's GAD is manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as, for example, anxiety, depressed mood, panic attacks, irritability, and chronic sleep impairment; however, the Veteran's acquired psychiatric disability does not result in occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's service-connected disabilities do not prevent him from finding or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for generalized anxiety disorder (GAD) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2013).

2.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran's GAD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2013).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013). 

The Veteran filed his increased ratings claim in December 2009.  At that time, his GAD was assigned a 30 percent disability evaluation.  

In February 2010, the Veteran was afforded a QTC examination of his acquired psychiatric disability.  At that time, the Veteran reported symptoms of anxiety, as well as multiple somatic complaints.  He denied any sleep impairment.  He denied receiving any treatment for his condition.  

While the Veteran was unemployed at the time of the examination, he reported that he worked in construction for 35 years after separation from service and had a good relationship with his supervisor and coworkers.  He also reported a good relationship with his children and grandchildren.  His reported recreational activities included watching television and reading.  

The Veteran was observed to be well-oriented, and he demonstrated appropriate behavior, appearance, and hygiene.  No delusions or hallucinations were reported or observed.  Speech, communication, and concentration were within normal limits.  There was evidence of low mood, most likely chronic, but the Veteran denied panic attacks or suspiciousness.  There was no evidence of impaired judgment, thought processes, or memory.  The Veteran was judged to be able to read and understand directions.  There was no evidence of slowed thought processes or confusion.  The Veteran denied suicidal or homicidal ideations.

The Veteran was diagnosed with anxiety disorder and assigned a GAF score of 60.  The examiner concluded that the Veteran is competent, capable of managing his benefit payments in his own best interests, and capable of performing activities of daily living without difficulty.  He was considered able to establish and maintain effective work and social relationships.  The examiner opined that the Veteran's symptoms are mild and transient, and likely to cause occupational or social impairment only during periods of significant stress.  

In November 2011, the Veteran and his friend E.S. testified at a videoconference hearing.  The Veteran initially testified that he had frequent panic attacks as often as every day, but later appeared to qualify this statement by testifying that his symptoms often turned out to be low blood sugar.  The Veteran also complained of anxiety, mood swings, and anger.  E.S. testified that the Veteran has trouble sleeping and at times seems to have trouble understanding things.  She also described the Veteran as worrying obsessively.  

VA outpatient treatment records show that the Veteran was seen by a VA psychologist, Dr. L. M., in November 2011.  The Veteran's primary complaint was his perceived mistreatment in the Air Force and he proved difficult to redirect.  While he endorsed symptoms of anxiety, he was unable to articulate how these symptoms manifest (anxious thoughts?, anxious physiological sensations?).  He denied panic attacks, depression, or sad mood, but appeared to Dr. L.M. to be dejected.  He complained of decreased energy secondary to physical health problems.  

The Veteran reported some minor memory problems, but denied problems with concentration.  The Veteran denied a history of suicide attempts or perceptual disturbances.  He denied a history of mental health treatment, inpatient or outpatient.  The Veteran's appearance, behavior, and mood were appropriate.  His speech was normal.  There was no evidence of impaired thought processes or judgment, although the Veteran displayed limited insight into his problems.  

The Veteran was diagnosed with anxiety, not otherwise specified, by history, rule out depression.  The Veteran refused all mental health services.  

In May 2012, the Veteran was afforded a VA medical examination.  He complained of excessive worry about a range of topics, including crime, the salvation of souls, the well-being of his children and grandchildren, and money he believed he was entitled to receive from VA.  He also endorsed irritability, feeling "keyed up" or edgy, and difficulty falling asleep.  He reported panic-like symptoms, but attributed them to his heart problems and glucose levels.  

The Veteran reported that he spoke with his children and grandchildren daily.  He resided with a preacher and his wife.  His leisure activities included watching television, reading the Bible, and writing letters.  He also reported occasionally dining out.  He has been unemployed for approximately five years and reportedly stopped looking for work because of heart failure.  

He reported normal concentration, energy levels, and appetite.  He denied depressed mood or loss of interest.  He reported feelings of irritability and agitation, but denied displays of anger.  He denied that his symptoms interfered with his leisure activities or activities of daily living.  However, he did complain that VA does not give him enough money to enable him to visit his grandchildren.  He denied obsessions, compulsions, delusions, hallucinations, or suicidal or homicidal ideations.  The Veteran presented for the examination on time with good grooming and hygiene.  He was cooperative throughout the examination.  He was oriented to time, location, and situation.  Affect was slightly irritable, but his speech was normal in rhythm and rate.  No perceptual disturbance was evidenced.  Thought processes were normal and coherent.  Thought content was occasionally irrelevant (focused on mistreated by VA, rather than answering questions).  Insight into his mental health problems was poor.  Judgment was good, and he displayed no obvious problems of cognition. 

The Veteran was diagnosed with mild generalized anxiety disorder and assigned a GAF score of 60.  The examiner opined that the Veteran's symptoms were best characterized as mild or transient and would likely result in occupational and social impairment with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or could be controlled by medication.  

The examiner concluded that the Veteran's ability to understand and follow instructions was considered not impaired.  His ability to retain instructions as well as sustain concentration to perform simple tasks was considered not impaired.  His ability to sustain concentration to task persistence and pace was considered mildly impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered mildly to moderately impaired.  His ability to respond appropriately to changes in the work setting was considered mildly to moderately impaired.  As such, the examiner concluded that it is less likely as not (less than 50/50 probability) that GAD renders the Veteran incapable of maintaining substantially gainful (more than marginal) employment consistent with his education and employment background.

Based on all the above evidence, the Board finds that entitlement to a disability evaluation in excess of 30 percent for the Veteran's GAD is not warranted.  The above medical evidence reflects that the Veteran's symptoms, such as anxiety, irritability, depressed mood, and chronic sleep impairment, have been repeatedly characterized as of mild to moderate severity and are likely to cause only occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  

There is simply no evidence that the Veteran suffers from the significant impairment in thought processes contemplated by the 50 percent schedular rating, including, for example, circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

Furthermore, while the Veteran has occasionally appeared dejected or with a low mood to examining medical professionals, he has denied on multiple occasions any significant disturbances of motivation or mood.  Additionally, although the Veteran suggested at his November 2011 hearing that he experiences frequent panic attacks, he later testified that his symptoms were due to hypoglycemia and at his May 2012 examination reported only some panic-like symptoms secondary to his non-service connected heart problems and diabetes.  At his February 2010 VA examination, he denied any panic attacks.  Accordingly, given the Veteran's conflicting statements and the lack of clarity concerning the cause of any "panic-like" symptoms, the Board finds that there is insufficient evidence to conclude that the Veteran experiences panic attacks more than once a week.  

The Veteran also describes a close relationship with his children and grandchildren, reportedly talking to them on a daily basis.  He engages in a number of leisure activities, and has denied that his acquired psychiatric disability interferes with these activities or his activities of daily living.  While the Veteran is no longer employed, he reported that he stopped working due to non-service connected heart problems, not his GAD, and prior to his retirement, he reported good relations with his supervisor and coworkers.  Overall, the effect of the Veteran's GAD on his social and occupational functioning appears limited.  The Board also notes that the Veteran has declined mental health treatment from VA and has not presented any evidence that he is currently seeing a private therapist.  It is reasonable to infer from this that the Veteran does not consider his anxiety symptoms sufficiently debilitating to require regular therapy.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

For all the above reasons, entitlement to a disability evaluation in excess of 30 percent for GAD is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

TDIU

The Veteran is also seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). Here, the Veteran does not meet this criteria, because he does not have any service-connected disability ratable at 40 percent or more. 

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently service connected for generalized anxiety disorder, currently assigned a 30 percent disability rating; degenerative disc disease of the lumbar spine, currently assigned a 20 percent disability rating; osteoarthritis of the right and left hips, each assigned a 10 percent disability rating; a duodenal ulcer, currently assigned a 10 percent disability rating; epidermophytosis of the feet, currently assigned a 10 percent disability rating; hemorrhoids, currently assigned a 10 percent disability rating; and chronic prostatitis, currently assigned a non-compensable disability rating.  The Veteran's combined disability rating is 70 percent.  The Veteran also has a number of non-service connected medical problems, including congestive heart failure, status post defibrillator insertion, chronic obstructive pulmonary disorder (COPD), and diabetes mellitus.  The record indicates that the Veteran was last gainfully employed in January 2008, that he has a GED, and that he has occupational experience as a driver.

Above, the Board discussed the Veteran's GAD, including the conclusion of the May 2012 VA examiner that the Veteran's acquired psychiatric disability would not prevent the Veteran from finding or maintaining substantially gainful employment.  

The Veteran was also afforded a series of examinations of his other service-connected disabilities in May 2012.  The VA examiner concluded that the Veteran's low back and bilateral hip disabilities would likely preclude strenuous physical activities such as lifting over fifty pounds or prolonged standing or walking, but not sedentary employment.  The examiner also concluded that the remaining disabilities would not preclude the Veteran from finding or maintaining substantially gainful employment of any type.  Significantly, the examiner found no current manifestation of the Veteran's service-connected epidermophytosis, hemorrhoids, or prostatitis.

Based on all the above evidence, the Board finds that the Veteran's service-connected disabilities alone do not prevent the Veteran from finding or maintaining substantially gainful employment.  Instead, the record reflects that the Veteran suffers from a number of serious non-service connected medical problems such as heart disease, COPD, and diabetes mellitus that more likely than not prevent employment.  Indeed, the Veteran himself has provided evidence against his claim, by reporting in May 2012 that he left his most recent employment because of his heart problems, which are not a service-connected disability.  As the Veteran's unemployability is not due to his service-connected disabilities, entitlement to TDIU must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in January 2010 and August 2010 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at November 2011 hearing before a member of the Board.  The hearing was adequate as the undersigned Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 


ORDER

Entitlement to a disability evaluation in excess of 30 percent for generalized anxiety disorder (GAD) is denied.

Entitlement to a TDIU is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


